DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/08/2022 has been entered.
 
Election/Restrictions
Newly submitted claim 19 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claims 2-3 are related to Species 1 wherein the separation portion is positioned outside a region between the bead portion and the belt layer (i.e. in the tread/crown region) and claim 19 is related to Species 2 wherein the separation portion is disposed in a sidewall region corresponding to one of the sidewall rubbers. The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: Species 1 and Species 2 lack unity of invention because even though the inventions of these groups require the technical feature of “a pneumatic tire comprising: a pair of bead portions; at least one carcass layer extending between the pair of bead portions; a belt layer disposed outward of the carcass layer in a tire radial direction; a tread rubber disposed outward of the belt layer in the tire radial direction; a pair of sidewall rubbers disposed outward of the carcass layer in a tire lateral direction; and an electrically conductive portion extending between the pair of bead portions and having at least one separation portion, the electrically conductive portion having a linear structure, the linear structure including an electrically conductive linear member formed in a linear shape by molding an electrically conductive material with an electrical resistivity of less than 1 x 10^8 Ω/cm, and the electrically conductive portion has first and second members separated by the separation portion and disposed displaced from each other in the tire circumferential direction”, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Hata (JP 2015-040031, see machine translation provided) (Hata ‘031) (of record).  Hata ‘031 discloses a pneumatic tire (Figs. 1-2: 1) comprising: a pair of bead portions (Figs. 1-2: 11, 12); at least one carcass layer (Figs. 1-2: 13) extending between the pair of bead portions; a belt layer (Figs. 1-2: 14) disposed outward of the carcass layer in a tire radial direction; a tread rubber (Figs. 1-2: 15) disposed outward of the belt layer in the tire radial direction; a pair of sidewall rubbers (Figs. 1-2: 16) disposed outward of the carcass layer in a tire lateral direction; and an electrically conductive portion (Figs. 1-12: 52) extending between the pair of bead portions and having at least one separation portion (Figs. 1-2: see how two electrically conductive components are provided on opposite sidewalls with a separation from each other in the crown region) ([0035]), the electrically conductive portion (Figs. 1-2: 52) having a linear structure (Figs. 1-2), the linear structure including an electrically conductive linear member formed in a linear shape by molding an electrically conductive material with an electrical resistivity of less than 1 x 10^8 Q/cm ([0042], [0068]), and the electrically conductive portion has first and second members separated by the separation portion (Figs. 1-2) and disposed displaced from each other in the tire circumferential direction (Figs. 10-11: 52) ([0058]).
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 19 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-6, 18, and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hata (JP 2015-040031, see machine translation provided) (Hata ‘031) (of record).

Regarding claims 1 and 18, Hata ‘031 discloses a pneumatic tire (Figs. 1-2: 1) comprising: a pair of bead portions (Figs. 1-2: 11, 12); at least one carcass layer (Figs. 1-2: 13) extending between the pair of bead portions; a belt layer (Figs. 1-2: 14) disposed outward of the carcass layer in a tire radial direction; a tread rubber (Figs. 1-2: 15) disposed outward of the belt layer in the tire radial direction; a pair of sidewall rubbers (Figs. 1-2: 16) disposed outward of the carcass layer in a tire lateral direction; and an electrically conductive portion (Figs. 1-12: 52) extending between the pair of bead portions and having at least one separation portion (Figs. 1-2: see how two electrically conductive components are provided on opposite sidewalls with a separation from each other in the crown region) ([0035]), the electrically conductive portion (Figs. 1-2: 52) having a linear structure (Figs. 1-2), the linear structure including an electrically conductive linear member formed in a linear shape by molding an electrically conductive material with an electrical resistivity of less than 1 x 10^8 Q/cm ([0042], [0068]), and the electrically conductive portion has first and second members separated by the separation portion (Figs. 1-2: see how two electrically conductive components are provided on opposite sidewalls with a separation from each other in the crown region) and disposed displaced from each other in the tire circumferential direction (Figs. 10-11: 52) ([0058]).
Hata ‘031 further discloses that the tire has a section width of 195 mm (i.e. tire size of 195/65R15) ([0048], [0085]), and a lap width (Fig. 2: La) of greater than or equal to 3 mm wherein the upper limit of the lap width is not particularly limited ([0044]). The lap width (Fig. 2: La) is the distance from the axially outer end of the widest belt layer (Fig. 2: 14) to the axially inner end of the electrically conductive portion (Fig. 1: 52). The belt layer must necessarily be less than 195 mm (i.e. the section width of the tire), and the lap width is greater than or equal to 3 mm with no upper limit, but must comprise two separate end portions of first and second members that are not touching ([0043]-[0045]). Accordingly, the range of a separation distance S between end portions of the first and second members must be at least greater than 0 mm and at most less than 189 mm, which falls within and overlaps with the claimed range of 0 mm < S ≤ 100 mm, as well as the claimed range of less than 20 mm. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for a separation distance S between end portions of the first and second members. 

Regarding claim 2, Hata ‘031 further discloses that the separation portion (Figs. 1-2: see where member 52 has a break in the crown region) is positioned outside a region between the bead portion (Figs. 1-2: 11) and the belt layer (Figs. 1-2: 14).

Regarding claim 3, Hata ‘031 further discloses that the electrically conductive portion (Figs. 1-2: 52) is disposed continuously between the bead portion (Figs. 1-2: 11) and the belt layer (Figs. 1-2: 14) in at least one region of regions between the pair of bead portions and the belt layer (Figs. 1-2) ([0007], [0042], [0055]).

Regarding claim 4, Hata ‘031 further discloses that the separation portion (Figs. 1-2: see where member 52 has a break in the crown region) is positioned inward of the belt layer (Figs. 1-2: 14) in the tire radial direction having a widest width in the tire lateral direction of the belt layer.

Regarding claim 5, Hata ‘031 further discloses that the tread rubber includes a cap tread (Figs. 1-2: 151) constituting a tire ground contact surface ([0023]), an undertread layered (Figs. 1-2: 152) inward of the cap tread (Figs. 1-2: 151) in the tire radial direction ([0023]), and an earthing tread (Figs. 1-2: 51) having an volume resistivity of less than 1 x 10^8 Q*cm ([0037]), the earthing tread (Figs. 1-2: 51) passing through at least the cap tread (Figs. 1-2: 151) to be exposed to the tire ground contact surface ([0036]). 

Regarding claim 6, Hata ‘031 further discloses that the tire has a section width of 195 mm (i.e. tire size of 195/65R15) ([0048], [0085]). Hata ‘031 also illustrates that a distance D between an end portion of the separation portion and a position closest to the end portion of the separation portion in the earthing tread is approximately 14% of the section width (See annotated Fig. 1 below). In other words, the distance D is approximately 27 mm, which falls within the claimed range of D ≤ 50 mm. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for a distance D between an end portion of the separation portion and a position closest to the end portion of the separation portion in the earthing tread. While the figure is not expressly drawn to scale, one of ordinary skill in the art before the effective filing date of the claimed invention would have nonetheless found it obvious that the distance D between an end portion of the separation portion and a position closest to the end portion of the separation portion in the earthing tread falls well within, or is at least capable of falling well within, the claimed range of D ≤ 50 mm. 
Moreover, Hata ‘031 discloses that static electricity generated in the vehicle is discharged from the tire rim (Fig. 1: R) to the road surface from the earthing tread (Fig. 1: 51) through the rim cushion rubber (Fig. 1: 17), the conductive portion (Fig. 1: 52), the belt layer (Fig. 1: 14), and the undertread (Fig. 1: 152) ([0031]). As a result, the charging of the vehicle due to static electricity is suppressed ([0031], [0050]). Furthermore, the earthing tread (Fig. 1: 51) and the conductive portion (Fig. 1: 52) form a charge suppression structure (Fig. 1: 5) ([0031]). The positioning of the earthing tread (Fig. 1: 51) and the conductive portion (Fig. 1: 52) in the charge suppression structure (Fig. 1: 5) includes a separation portion, as discussed above in claim 1, and thereby that separation portion affects the discharge of the static electricity generated in the vehicle from the tire rim to the road surface. In other words, the distance between the end portions of the earthing tread (Fig. 1: 51) and the conductive portion (Fig. 1: 52) is a result effective variable that will affect how efficiently static electricity generated in the vehicle is discharged. While Hata ‘031 does not explicitly disclose the value for a distance D between an end portion of the separation portion and a position closest to the end portion of the separation portion in the earthing tread, it is considered within the ability of one of ordinary skill in the art at the time of the invention to rely on routine experimentation to arrive at suitable optimum operating parameters for said distance D. Absent unexpected results, case law holds that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05 (II)(B). Applicant's original disclosure fails to provide a conclusive showing of unexpected results for a distance D between an end portion of the separation portion and a position closest to the end portion of the separation portion in the earthing tread. In the present invention one of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to optimize the distance D between an end portion of the separation portion and a position closest to the end portion of the separation portion in the earthing tread in order to efficiently discharge static electricity generated in the vehicle.

    PNG
    media_image1.png
    433
    625
    media_image1.png
    Greyscale


Regarding claim 20, Hata ‘031 discloses a pneumatic tire (Figs. 1-2: 1) comprising: a pair of bead portions (Figs. 1-2: 11, 12); at least one carcass layer (Figs. 1-2: 13) extending between the pair of bead portions; a belt layer (Figs. 1-2: 14) disposed outward of the carcass layer in a tire radial direction; a tread rubber (Figs. 1-2: 15) disposed outward of the belt layer in the tire radial direction; a pair of sidewall rubbers (Figs. 1-2: 16) disposed outward of the carcass layer in a tire lateral direction; and an electrically conductive portion (Figs. 1-12: 52) extending between the pair of bead portions and having at least one separation portion (Figs. 1-2: see how two electrically conductive components are provided on opposite sidewalls with a separation from each other in the crown region) ([0035]), the electrically conductive portion (Figs. 1-2: 52) having a linear structure (Figs. 1-2), the linear structure including an electrically conductive linear member formed in a linear shape by molding an electrically conductive material with an electrical resistivity of less than 1 x 10^8 Q/cm ([0042], [0068]), and the electrically conductive portion has first and second members separated by the separation portion (Figs. 1-2: see how two electrically conductive components are provided on opposite sidewalls with a separation from each other in the crown region) and disposed displaced from each other in the tire circumferential direction (Figs. 10-11: 52) ([0058]). Hata ‘031 further discloses that the separation portion is arranged in a tire tread portion (Figs. 1-2). 
Although Hata ‘031 illustrates that the separation portion is disposed so as to overlap with a tire equatorial plane (Figs. 1-2), Hata ‘031 also discloses that the present invention is not limited to this embodiment and that the plurality of modifications described in the embodiment can be arbitrarily combined within the range of those skilled in the art ([0010]).  Hata ‘031 also discloses that a pair of left and right conductive layers may extend from the bead portions on the left and right sides of the tire and wrap at any position inside the belt layer ([0060]). In other words, the end portions of the first and second members in the tread region may be varied so as to be provided at any position inside the belt layer. Case law holds that shifting the position of a component would have been obvious absent a showing that the rearrangement modified the operation of the device. See MPEP 2144.04. One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to shift the separation portion so as to be displaced from a tire equatorial plane in the tire lateral direction, especially given that Hata ‘031 discloses that the end portions of the first and second members (and thereby the separation portion) may be varied to any position in the tread region. 

Regarding claim 21, Hata ‘031 discloses a pneumatic tire (Figs. 1-2: 1) comprising: a pair of bead portions (Figs. 1-2: 11, 12); at least one carcass layer (Figs. 1-2: 13) extending between the pair of bead portions; a belt layer (Figs. 1-2: 14) disposed outward of the carcass layer in a tire radial direction; a tread rubber (Figs. 1-2: 15) disposed outward of the belt layer in the tire radial direction; a pair of sidewall rubbers (Figs. 1-2: 16) disposed outward of the carcass layer in a tire lateral direction; and an electrically conductive portion (Figs. 1-12: 52) extending between the pair of bead portions and having at least one separation portion (Figs. 1-2: see how two electrically conductive components are provided on opposite sidewalls with a separation from each other in the crown region) ([0035]), the electrically conductive portion (Figs. 1-2: 52) having a linear structure (Figs. 1-2), the linear structure including an electrically conductive linear member formed in a linear shape by molding an electrically conductive material with an electrical resistivity of less than 1 x 10^8 Q/cm ([0042], [0068]), and the electrically conductive portion has first and second members separated by the separation portion (Figs. 1-2: see how two electrically conductive components are provided on opposite sidewalls with a separation from each other in the crown region) and disposed displaced from each other in the tire circumferential direction (Figs. 10-11: 52) ([0058]); wherein the tread rubber includes a cap tread (Figs. 1-2: 151) constituting a tire ground contact surface ([0023]), an undertread layered (Figs. 1-2: 152) inward of the cap tread (Figs. 1-2: 151) in the tire radial direction ([0023]), and an earthing tread (Figs. 1-2: 51) having an volume resistivity of less than 1 x 10^8 Q*cm ([0037]), the earthing tread (Figs. 1-2: 51) passing through at least the cap tread (Figs. 1-2: 151) to be exposed to the tire ground contact surface ([0036]), end portions of the first and second members are arranged on left and right sides of the earthing tread (Figs. 1-2: see how end portions of 52 are located on left and right sides of earthing tread 51 as they do not overlap radially or axially with earthing tread 51).
Hata ‘031 further discloses that the tire has a section width of 195 mm (i.e. tire size of 195/65R15) ([0048], [0085]). Hata ‘031 also illustrates that a distance D between an end portion of the separation portion and a position closest to the end portion of the separation portion in the earthing tread is approximately 14% of the section width (See annotated Fig. 1 below). In other words, the distance D is approximately 27 mm, which falls within the claimed range of D ≤ 50 mm. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Similarly, a distance D between another end portion of the separation portion and a position closest to another end portion of the separation portion in the earthing tread is approximately 29% of the section width (See annotated Fig. 1 below). In other words, the distance D is approximately 56 mm, which approaches the claimed range of D ≤ 50 mm. Case law holds that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05. One of ordinary skill in the art would reasonably expect a distance of 56 mm to behave in substantially the same way as a distance of 50 mm. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for a distance D between each of the end portions of the first and second members and the earthing tread. While the figure is not expressly drawn to scale, one of ordinary skill in the art before the effective filing date of the claimed invention would have nonetheless found it obvious that a distance D between each of the end portions of the first and second members and the earthing tread falls well within, or is at least capable of falling well within, as well as approaches the claimed range of D ≤ 50 mm. 
Furthermore, Hata ‘031 discloses that the tire has a section width of 195 mm (i.e. tire size of 195/65R15) ([0048], [0085]), and a lap width (Fig. 2: La) of greater than or equal to 3 mm wherein the upper limit of the lap width is not particularly limited ([0044]). The lap width (Fig. 2: La) is the distance from the axially outer end of the widest belt layer (Fig. 2: 14) to the axially inner end of the electrically conductive portion (Fig. 1: 52). In other words, the positioning of the axially inner end of the electrically conductive portion (Fig. 1: 52) may be varied and thus a distance D between each of the end portions of the first and second members and the earthing tread may be varied as well. Hata ‘031 also discloses that a pair of left and right conductive layers may extend from the bead portions on the left and right sides of the tire and wrap at any position inside the belt layer ([0060]). In other words, the end portions of the first and second members in the tread region may be varied so as to be provided at any position inside the belt layer. While Hata ‘031 does not explicitly disclose the value for a distance D between each of the end portions of the first and second members and the earthing tread, it is considered within the ability of one of ordinary skill in the art at the time of the invention to rely on routine experimentation to arrive at suitable optimum operating parameters for said distance. Absent unexpected results, case law holds that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05 (II)(B). Applicant's original disclosure fails to provide a conclusive showing of unexpected results for a distance D between each of the end portions of the first and second members and the earthing tread.
Moreover, Hata ‘031 discloses that static electricity generated in the vehicle is discharged from the tire rim (Fig. 1: R) to the road surface from the earthing tread (Fig. 1: 51) through the rim cushion rubber (Fig. 1: 17), the conductive portion (Fig. 1: 52), the belt layer (Fig. 1: 14), and the undertread (Fig. 1: 152) ([0031]). As a result, the charging of the vehicle due to static electricity is suppressed ([0031], [0050]). Furthermore, the earthing tread (Fig. 1: 51) and the conductive portion (Fig. 1: 52) form a charge suppression structure (Fig. 1: 5) ([0031]). The positioning of the earthing tread (Fig. 1: 51) and the conductive portion (Fig. 1: 52) in the charge suppression structure (Fig. 1: 5) includes a separation portion, as discussed above in claim 1, and thereby that separation portion affects the discharge of the static electricity generated in the vehicle from the tire rim to the road surface. In other words, the distance between the end portions of the earthing tread (Fig. 1: 51) and the conductive portion (Fig. 1: 52) is a result effective variable that will affect how efficiently static electricity generated in the vehicle is discharged. While Hata ‘031 does not explicitly disclose the value for a distance D between each of the end portions of the first and second members and the earthing tread, it is considered within the ability of one of ordinary skill in the art at the time of the invention to rely on routine experimentation to arrive at suitable optimum operating parameters for said distance D. Absent unexpected results, case law holds that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05 (II)(B). Applicant's original disclosure fails to provide a conclusive showing of unexpected results for a distance D between each of the end portions of the first and second members and the earthing tread. In the present invention one of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to optimize a distance D between each of the end portions of the first and second members and the earthing tread in order to efficiently discharge static electricity generated in the vehicle.

    PNG
    media_image2.png
    463
    644
    media_image2.png
    Greyscale


Claim(s) 7-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hata (JP 2015-040031, see machine translation provided) (Hata ‘031) (of record) as applied to claim 1 above, and further in view of Hata (JP 2016-078742, see machine translation) (Hata ‘742) (of record).

Regarding claim 7, Hata ‘031 does not expressly recite that the electrically conductive portion is formed by intertwining a plurality of linear members including at least the one electrically conductive linear member.
Hata ‘742 teaches a pneumatic tire (Figs. 1-2: 1) substantially similar to Hata ‘031, comprising: a pair of bead portions (Figs. 1-2: 11) ([0013]); at least one carcass layer (Figs. 1-2: 13) extending between the pair of bead portions (Figs. 1-2: 11) ([0007], [0013]); a belt layer (Figs. 1-2: 14) disposed outward of the carcass layer (Figs. 1-2: 13) in a tire radial direction ([0007], [0013]); a tread rubber (Figs. 1-2: 15) disposed outward of the belt layer (Figs. 1-2: 14) in the tire radial direction ([0007], [0013]); a pair of sidewall rubbers (Figs. 1-2: 16) disposed outward of the carcass layer (Figs. 1-2: 13) in a tire lateral direction ([0007], [0013]); and an electrically conductive portion (Figs. 1-2: 52) extending between the pair of bead portions (Figs. 1-2: 11) and having at least one separation portion (Figs. 1-2: see how member 52 has a break in the crown region) ([0007]), the electrically conductive portion (Figs. 1-2: 52) having a linear structure ([0007], [0045]), the linear structure (Figs. 1-2, 5: 52) including an electrically conductive linear member (Fig. 5: 521) formed in a linear shape by molding an electrically conductive material with an electrical resistivity of less than 1 x 10^8 Q/cm ([0007], [0041], [0045]-[0046]). Hata further discloses that the electrically conductive portion has first and second members separated by the separation portion (Figs. 1-2: see how there are two members displaced from each other via the separation portion in the crown). Hata ‘742 further discloses that the electrically conductive portion (Figs. 1-2: 52) is formed by twisting (i.e. intertwining) a plurality of linear members including at least the one electrically conductive linear member (Fig. 5: 521) ([0045]). With such a configuration the rolling resistance of the tire is small as compared to a structure in which the conductive portion is formed of a rubber layer additionally installed in the tire ([0045]). One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Hata ‘031 in order to provide that the electrically conductive portion is formed by twisting (i.e. intertwining) a plurality of linear members including at least the one electrically conductive linear member so as to reduce the rolling resistance of the tire as is known in the substantially similar art, as taught by Hata ‘742. 

Regarding claim 8, Hata ‘031 does not expressly recite that the electrically conductive portion is formed by intertwining the electrically conductive linear member having an electrical resistivity of less than 1 x 10^8 Q/cm and a non-electrically conductive linear member having an electrical resistivity of 1 x 10^8 Q/cm or more.  
Hata ‘742 teaches a pneumatic tire (Figs. 1-2: 1) substantially similar to Hata ‘031, as discussed above in claim 7. Hata ‘742 further teaches that the electrically conductive portion (Figs. 1-2: 52) is formed by twisting (i.e. intertwining) the electrically conductive linear member (Fig. 5: 521) having an electrical resistivity of less than 1 x 10^8 Q/cm and a non-electrically conductive linear member having an electrical resistivity of 1 x 10^8 Q/cm or more ([0047]). With such a configuration the rolling resistance of the tire is small as compared to a structure in which the conductive portion is formed of a rubber layer additionally installed in the tire ([0045]). One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Hata ‘031 in order to provide that the electrically conductive portion is formed by intertwining the electrically conductive linear member having an electrical resistivity of less than 1 x 10^8 Q/cm and a non-electrically conductive linear member having an electrical resistivity of 1 x 10^8 Q/cm or more so as to reduce the rolling resistance of the tire as is known in the substantially similar art, as taught by Hata ‘742. 

Regarding claim 9, Hata ‘031 does not expressly recite that the electrically conductive linear member is a metal fiber, and the non-electrically conductive linear member is an organic fiber.
Hata ‘742 teaches a pneumatic tire (Figs. 1-2: 1) substantially similar to Hata ‘031, as discussed above in claims 7-8. Hata ‘742 further teaches that the electrically conductive linear member (Fig. 5: 521) is a metal fiber ([0128]), and the non-electrically conductive linear member (Fig. 5: 522) is an organic fiber ([0048], [0128]). With such a configuration the rolling resistance of the tire is small as compared to a structure in which the conductive portion is formed of a rubber layer additionally installed in the tire ([0045]). One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Hata ‘031 in order to provide that the electrically conductive linear member is a metal fiber, and the non-electrically conductive linear member is an organic fiber so as to reduce the rolling resistance of the tire as is known in the substantially similar art, as taught by Hata ‘742. 

Regarding claim 10, Hata ‘031 does not expressly recite that the electrically conductive portion is disposed sandwiched between the carcass layer and an adjacent member.  
Hata ‘742 teaches a pneumatic tire (Figs. 1-2: 1) substantially similar to Hata ‘031, as discussed above in claim 7. Hata ‘742 further teaches that the electrically conductive portion (Figs. 1-2: 52) is disposed sandwiched between the carcass layer (Figs. 1-2: 13) and an adjacent member (Figs. 1-2: 18, 19) ([0058], [0060]). In this manner, static electricity is generated due to friction during tire rolling and the inner liner is charged, thereby the conductive portion is disposed close to the inner liner so that a conductive path from the inner liner to the conductive portion is properly secured ([0061]). In such a configuration, static electricity generated in the vehicle is released from the rim through the rim cushion rubber, the conductive portion, and the belt layer to the road surface from the earth tread, and thereby electrification of the vehicle due to static electricity is suppressed ([0062]). One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Hata ‘031 in order to provide that the electrically conductive portion is disposed sandwiched between the carcass layer and an adjacent member so as to properly secure a conductive path from the inner liner to the conductive portion and thereby suppress electrification of the vehicle due to static electricity as is known in the substantially similar art, as taught by Hata ‘742. 

Regarding claim 11, Hata ‘031 further discloses that the carcass layer has a coating rubber ([0015]). However, Hata ‘031 does not expressly recite the volume resistivity of the coating rubber.  
Hata ‘742 teaches a pneumatic tire (Figs. 1-2: 1) substantially similar to Hata ‘031, as discussed above in claim 7. Hata ‘742 further teaches that coating rubber on the carcass layer has a volume resistivity of 1 x 10^8 Q*cm or more ([0018]). This reduces the rolling resistance of the tire ([0018]). One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Hata ‘031 in order to provide that the volume resistivity of the coating rubber is in the aforementioned range so as to reduce the rolling resistance of the tire, as is known in the substantially similar art, as taught by Hata ‘742. 

Regarding claim 12, Hata ‘031 does not expressly recite that the electrically conductive portion has a total fineness of from 20 dtex to 1000 dtex.  
Hata ‘742 teaches a pneumatic tire (Figs. 1-2: 1) substantially similar to Hata ‘031, as discussed above in claim 7. Hata ‘742 further teaches that the electrically conductive portion (Figs. 1-2: 52) has a total fineness of from 20 dtex to 1000 dtex ([0050]). By setting the lower limit of the total fineness within the above range, disconnection of the conductive portion at the time of tire manufacturing is suppressed ([0050]). By setting the upper limit of the total fineness within the above range, disconnection of the conductive portion during tire rolling is suppressed ([0050]). One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Hata ‘031 in order to provide that the electrically conductive portion has a total fineness of from 20 dtex to 1000 dtex so as to suppressed disconnection of the conductive portion during manufacture of the tire as wells as during tire rolling, as is known in the substantially similar art, as taught by Hata ‘742.

Regarding claim 13, Hata ‘031 does not expressly recite that the electrically conductive portion has an elongation ratio of from 1.0% to 70.0%.
Hata ‘742 teaches a pneumatic tire (Figs. 1-2: 1) substantially similar to Hata ‘031, as discussed above in claim 7. Hata ‘742 further teaches that the electrically conductive portion (Figs. 1-2: 52) has an elongation ratio of from 1.0% to 70.0% ([0052]). By setting the elongation to 1.0% of more, disconnection of the conductive portion during manufacture of the tire is suppressed ([0052]). By setting the elongation to 70.0% or less, disconnection of the conductive portion during tire rolling is suppressed ([0052]). One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Hata ‘031 in order to provide that the electrically conductive portion has an elongation ratio of from 1.0% to 70.0% so as to suppressed disconnection of the conductive portion during manufacture of the tire as wells as during tire rolling, as is known in the substantially similar art, as taught by Hata ‘742. 

Regarding claim 14, Hata ‘031 further discloses that the tread rubber includes a cap tread (Figs. 1-2: 151) constituting a tire ground contact surface, and an undertread (Figs. 1-2: 152) layered inward of the cap tread (Figs. 1-2: 151) in the tire radial direction, the cap tread (Figs. 1-2: 151) having a value of tan δ at 60°C ([0023]), and the cap tread (Figs. 1-2: 151) having a volume resistivity in the range of 1 x 10^8 Q*cm or more ([0021]). However, Hata ‘031 does not expressly recite that the cap tread has a value of tan δ at 60°C of 0.25 or less. 
Hata ‘742 teaches a pneumatic tire (Figs. 1-2: 1) substantially similar to Hata ‘031, as discussed above in claim 7. Hata ‘742 further teaches that the tread rubber includes a cap tread (Figs. 1-2: 151) constituting a tire ground contact surface, and an undertread (Figs. 1-2: 152) layered inward of the cap tread (Figs. 1-2: 151) in the tire radial direction, the cap tread (Figs. 1-2: 151) having a value of tan δ at 60°C of 0.25 or less ([0023]), and the cap tread (Figs. 1-2: 151) having a volume resistivity in the range of 1 x 10^8 Q*cm or more ([0023]). This reduces the rolling resistance of the tire ([0023]). One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Hata ‘031 in order to provide that the cap tread has a value of tan δ at 60°C of 0.25 or less so as to reduce the rolling resistance of the tire, as is known in the substantially similar art, as taught by Hata ‘742. 

Regarding claim 15, Hata ‘031 further discloses that the sidewall rubber has a value of tan δ at 60°C ([0024]), and the sidewall rubber has a volume resistivity in the range of 1 x 10^8 Q*cm or more ([0024]). However, Hata ‘031 does not expressly recite that the sidewall rubber has a value of tan δ at 60°C of 0.20 or less. 
Hata ‘742 teaches a pneumatic tire (Figs. 1-2: 1) substantially similar to Hata ‘031, as discussed above in claim 7. Hata ‘742 further teaches that the sidewall rubber has a value of tan δ at 60°C of 0.20 or less ([0025]), and the sidewall rubber has a volume resistivity in the range of 1 x 10^8 Q*cm or more ([0025]). This reduces the rolling resistance of the tire ([0025]). One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Hata ‘031 in order to provide that the sidewall rubber has a value of tan δ at 60°C of 0.20 or less so as to reduce the rolling resistance of the tire, as is known in the substantially similar art, as taught by Hata ‘742. 

Response to Arguments
Applicant's arguments filed 09/08/2022 have been fully considered but they are not persuasive. 
On page 9 of the Remarks, Applicant argues that “Paragraph [0044] of Hata 031 describes the lap width La as preferably less than or equal to 3 mm” and thereby, with a tire size of 195/65R15 disclosed, Applicant argues that “the separation distance of Hata is thus at least 189 mm, or nearly double the maximum distance recited in claim 1.” The examiner respectfully disagrees. Hata ‘031 does not disclose that the width La is preferably less than or equal to 3 mm, rather Hata ‘031 discloses that the lap width La is preferably greater than or equal to 3 mm (“it is preferable that the lap width La between the belt layer 14 and the conductive layer 52 is in the range of 3 [mm] ≤ La” or in other words La ≥ 3 mm) ([0044]). Hata ‘031 further discloses that the upper limit of the lap width La is not particularly limited ([0044]). The examiner refers to the detailed rejection above as to how the claim limitations are satisfied by the prior art of record. 
Moreover, Applicant argues that “Hata 031 describes an example tire of size 195/65R15, which has a tread width of 195 mm” and assumes that “the belt width of Hata 031 [is] approximately the same as the tread width.” The examiner respectfully disagrees. The tire size of 195/65R15 indicates that the section width (i.e. measured from sidewall to sidewall) is 195 mm (See also annotated Fig. 1 in claim 6 in the rejection above), not the tread width. The section width of the tire extends further axially than the end of the belt layer (Fig. 2). The tread width generally is measured to the ground contacting end of the tread, which is likely equal to the belt width of Hata ‘031 (although it cannot be exactly determined as it is not indicated by Hata ‘031), and thereby shorter than the section width of the tire. However, even if the tread width is assumed to be 195 mm, this corresponds to a tread width that would be the same as the section width, and not the belt width. Thus, the belt width must be less than 195 mm, not approximately the same. The examiner refers to the detailed rejection above as to how the claim limitations are satisfied by the prior art of record. 
On page 9 of the Remarks, Applicant argues that claim 19 has been added to recite that the separation portion is in the sidewall region. The examiner refers to the rejection above wherein claim 19 has been withdrawn pursuant to election by original presentation. 
On page 10 of the Remarks, Applicant argues that “Hata 031 and Hata 742 disclose that the separation portion is arranged on the tire equatorial plane.” The examiner refers to the detailed rejection above as to how the newly added claim limitation is satisfied by the prior art of record. 
On page 10 of the Remarks, Applicant argues that “Hata 031 and Hata 742 do not clearly disclose the distance D as recited in claim 21.” The examiner respectfully disagrees and refers to the detailed rejection above as to how the prior art references satisfy the claim limitations. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEDEF PAQUETTE (née AYALP) whose telephone number is (571) 272-5031.  The examiner can normally be reached on Monday - Friday 8:00 AM EST - 4:00 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATELYN SMITH (née WHATLEY) can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. The fax phone number for the examiner is (571) 273-5031.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEDEF E PAQUETTE/Examiner, Art Unit 1749